Citation Nr: 0934431	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to 
December 1949, and from September 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In October 1998, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  In June 
2009, the Veteran testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The evidence of record both for and against finding that 
the Veteran's erectile dysfunction is related to his service-
connected prostatitis is in relative equipoise.

3.  The Veteran has loss of erectile power equating to loss 
of use of a creative organ.




CONCLUSION OF LAW

The criteria for special monthly compensation on account of 
loss of use of a creative organ are met.  38 U.S.C.A. 
§§ 1114(k), 5107(b) (West 2002); 38 C.F.R. § 3.350(a)(1) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the 
favorable determination reached in this decision, the Board 
is satisfied that adequate development has taken place and 
that there is a sound evidentiary basis for resolution of 
this claim for special monthly compensation for loss of use 
of a creative organ.

Factual Background and Analysis

The Veteran was service connected for chronic prostatitis in 
a March 1958 rating decision, and currently has a 40 percent 
disability rating for this disorder.  He is also service-
connected for moderately advanced inactive pulmonary 
tuberculosis with history of COPD and for varicose veins of 
the bilateral lower extremities.  The Veteran has not been 
service connected for prostate cancer.

His claim for special monthly compensation for loss of use of 
a creative organ arose in March 1994 when the Board referred 
this issue to the RO for development and adjudication.  The 
claim was based on a comment of the Veteran's representative 
made during the Veteran's March 1994 Board hearing on another 
matter.

In September 1963 correspondence, the Veteran informed VA 
that his prostatitis affected his relations with his wife to 
such an extent that she went to the doctor.  A June 1979 VA 
examination of the Veteran included a diagnosis of moderate 
benign prostatic hypertrophy (BPH). An October 1987 VA 
medical record noted that the Veteran had chronic prostatitis 
and that the Veteran complained that he had lost his wife 
because of the disorder.  A January 1990 VA medical record 
noted that the Veteran had mild symptoms suggestive of BPH.  

An August 1992 VA medical record noted a biopsy of the 
prostate gland to rule out prostate cancer because the 
Veteran had presented for a colonoscopy with an abnormal 
antigen level.  Also noted were a past history of colon 
polyps, hemorrhoids, gout, hypertension, atherosclerotic 
cardiovascular disease, tuberculosis, and occasional cigar 
smoking.  It also was noted that, if the pathology showed no 
signs of cancer, then the Veteran would need a transurethral 
resection of the prostate (TURP).  January 1993 medical 
records noted a TURP procedure at a VA facility for an 
enlarged prostate and obstructive changes.  A past history of 
hypertension, heart disease, and tuberculosis was noted.  

During his March 1994 Board hearing noted above, the Veteran 
testified that after his first or second surgery he 
understood that his doctor told him that he would no longer 
be able to father a child (see transcript at p. 3).

The Veteran underwent a VA examination in July 1997.  He 
complained of difficulty having penile erections since 1954 
or 1955, but that on occasion he was able to have an 
erection.  Examination of the external genitalia was within 
normal limits.  Diagnoses included male sexual dysfunction 
manifested by difficulty maintaining an erection.  The VA 
examiner noted that the Veteran's complaints were somewhat 
related to BPH, but his complaints of chronic pain in the 
distal penis and male sexual dysfunction were not well 
explained by BPH.  The examiner also noted that he knew of no 
definite relationship between recurrent or chronic 
prostatitis and BPH and no relationship between chronic 
recurrent prostatitis and sexual dysfunction.  He did 
indicate that an acute attack of prostatitis would likely 
discourage sexual activity.

During the October 1998 Board hearing, the Veteran testified 
that he was not able to have an erection and that his sex 
life had been affected for years by his prostatitis to the 
extent that his former wife had filed for divorce.  He also 
testified that erectile dysfunction began before his 1993 
TURP.  Before surgery he said that he had some functional 
erectile ability, but no ability to have an erection after 
the surgery.  (See transcript at pp. 4, 7-9).

December 1998 private medical records noted another TURP 
procedure due to marked diffuse inflammation throughout the 
entire prostate and bleeding over a 5-week period.  A 
discharge diagnosis from Dr. P.S.S. indicated BPH with 
prostatic infarct and hemorrhage.

A private medical record dated in July 1999 revealed biopsies 
of the prostate gland which showed moderately differentiated 
adenocarcinoma.  October 1999 correspondence from Dr. R.L.F. 
to Dr. P.S.S. noted that the Veteran underwent a course of 
radiation for adenocarcinoma of the prostate from August 1999 
to October 1999.  

Private medical records dated in July 2000 and March 2001 
noted medical examiners recorded an impression that the 
Veteran was impotent.  A November 2000 private medical record 
of the Montgomery Cancer Center noted the Veteran's 
complaints of impotency.  A November 2001 record noted that 
the Veteran was seen two years after radiation treatment for 
his prostate cancer with his only complaint continued 
impotency.  

A March 2002 private medical record of Dr. P.S.S. noted that 
the Veteran had been using 1,000 micrograms of MUSE and that 
on the previous evening he had an erection that lasted all 
night.  The physician warned the Veteran about the side 
effects of MUSE and that the Veteran had to reduce the 
dosage.  Impressions recorded included TURP and erectile 
dysfunction.  

The Veteran underwent a VA examination in June 2004.  Under 
the section for details of any surgery on any part of the 
urinary tract or residual impotence, the examiner noted that 
the Veteran had a TURP in January 1993 at a VA facility and 
that he subsequently received radiation treatments for 
adenocarcinoma of the prostate.  The VA examiner noted that 
at the time of the radiation treatments the Veteran 
complained of plyuria and impotency and that at the time of 
this examination he said that he still had impotence.  The 
Veteran denied that vaginal penetration with ejaculation was 
possible.  On examination, the penis showed no deformity.  
Diagnoses were hematuria and erectile dysfunction.  The VA 
examiner also opined that he did not believe that the Veteran 
currently had prostatitis.

In an April 2005 statement, the Veteran disclosed that he 
could not achieve or maintain an erection due to his prostate 
cancer and that this caused him low self esteem.  He also 
said that he had been diagnosed with sexual dysfunction as a 
result of having cancer.  

A nurse practitioner VA examiner in October 2006, who did not 
personally examine the Veteran, purported to opine that it 
was not as likely as not that the Veteran's erectile 
dysfunction was related to his service-connected prostatitis.  
This opinion pertained only to the Veteran's current erectile 
dysfunction, and did not address the question of whether the 
veteran's erectile dysfunction that was shown to be present 
prior to the development of cancer in 1999 was related to the 
TURP procedure that was performed for the service-connected 
prostatitis several years before the development of prostate 
cancer.  This VA examiner even notes that sexual dysfunction 
is a remote possibility following TURP surgery, a suggestion 
that favors a finding of relationship between the Veteran's 
erectile dysfunction and the TURP procedure that was 
performed for the service-connected prostatitis.  

A December 2006 private medical record of Dr. P.S.S. noted 
that the physician discussed with the Veteran his erectile 
dysfunction being developed before he had radiation therapy 
and his prognosis of cancer.  It also was noted that Dr. 
P.S.S. wrote a note to VA that the Veteran's erectile 
dysfunction began before he had radiation therapy and his 
prognosis of prostate cancer.  

The Veteran underwent another VA examination in November 2007 
by the same nurse practitioner who offered the purported 
October 2006 VA opinion without benefit of examination of the 
Veteran.  This time, this VA examiner took a history from the 
Veteran, but did not have access to the claims file.  At this 
November 2007 examination, the history of erectile 
dysfunction is incomplete, as it only records the Veteran's 
repot of erectile dysfunction that began after radiation 
treatments, and does not accurately reflect the other 
evidence of record of erectile dysfunction for many years 
after service, including after the TURP procedure in the 
1990s prior to the development of prostate cancer.  The 
diagnosis was prostatitis and prostate cancer.  

Based on this partial history, the November 2007 VA examining 
nurse practitioner opined that it was not at least as likely 
as not that the Veteran's prostate cancer was related to his 
service-connected prostatitis; however, the opinion focused 
on the current (post-cancer) erectile dysfunction, and did 
not address the question of whether the Veteran's erectile 
dysfunction that was shown to be present prior to the 
development of cancer in 1999 was related to the TURP 
procedure that was performed for the service-connected 
prostatitis several years before the development of prostate 
cancer.  In addition, this purported opinion asks and answers 
the irrelevant question of whether the Veteran's service-
connected prostatitis caused his prostate cancer, rather than 
the relevant question of whether the TURP surgery that was 
performed for the service-connected prostatitis likely caused 
or aggravated erectile dysfunction, especially during the 
post-TURP period in the 1990s before the Veteran developed 
prostate cancer.  

During the June 2009 Board personal hearing, the Veteran 
testified that his problems with penile erection even 
predated his TURP surgery (see transcript at p. 4), and 
continued or worsened following the TURP surgery.

Loss of Use of a Creative Organ

To warrant a grant of the benefit sought, the evidence must 
show that the Veteran, as a result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350(a)(1)(ii) (2008).  Specifically, it must be 
shown that the Veteran is, in fact, impotent as a result of 
his service-connected prostatitis.  The record indicates that 
the Veteran underwent a TURP procedure twice, in 1993 and 
1998, for this service-connected disability.  The Veteran's 
contention is that he has never been fully restored to his 
original level of functioning because of his service-
connected prostatitis.

In viewing the totality of the evidence in a case that began 
more than 15 years ago, the Board determines that, with the 
resolution of all reasonable doubt in the Veteran's favor, 
special monthly compensation on account of loss of use of a 
creative organ is warranted.  While the Veteran has loss of 
erectile power, the record is equivocal as to whether the 
erectile dysfunction is due to the service-connected 
prostatitis.  Under 38 C.F.R. § 3.102, when reasonable doubt 
arises regarding the degree of disability or any other point, 
such doubt will be resolved in favor of the claimant.  A 
reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
U.S.C.A. § 5107(b).

The Veteran's contentions that he has been unable to sustain 
erections since approximately 1993, and that his erections 
are soft, which often interfere with or prevent his ability 
to penetrate, are supported by his lay testimony.  Lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support" for a claim for VA benefits.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494- 95 (lay person may provide eyewitness 
account of medical symptoms).  Most of the medical evidence 
recited above is not inconsistent with the Veteran's report 
of symptoms.  Even the March 2002 private medical record 
regarding one all night erection does not reveal that the 
Veteran was capable of an erection without the use of 
stimulants or special treatment; therefore, there is 
sufficient competent and credible evidence to show impotency. 

The Board notes that the VA nurse practitioner that purported 
to offer opinions in October 2006 and November 2007 to the 
effect that it was unlikely there was a connection between 
the Veteran's impotency and his service-connected 
prostatitis; however, as indicated, the opining nurse 
practitioner on the respective examinations did not examine 
the Veteran, did not have access to the claims file, or 
relied on a partial and inaccurate history that omitted 
evidence of erectile dysfunction prior to the development of 
prostate cancer that was treated in 1999.  In addition, the 
purported opinions were not relevant, and they did not answer 
the question of whether the TURP surgery that was performed 
for the service-connected prostatitis likely caused or 
aggravated erectile dysfunction, especially during the post-
TURP period in the 1990s before the Veteran developed 
prostate cancer.  

The June 2004 VA examiner did diagnose the Veteran with 
erectile dysfunction, but did not specifically opine on 
whether it was related to his service-connected prostatitis.  
Finally, the July 1997 VA examiner both noted that the 
Veteran's complaints were somewhat related to BPH and that in 
some cases, such as an acute attack of prostatitis, sexual 
activity would be discouraged.  The Board also notes that the 
July 1997 VA examiner did not completely rule out any 
connection between the Veteran's erectile dysfunction and his 
service-connected prostatitis when he noted several problems 
not directly linked to erectile dysfunction were not well 
explained by BPH or that he lacked knowledge of a definite 
relationship between prostatitis and BPH or prostatitis and 
sexual dysfunction.  The Board finds no need to attempt to 
further refine and resolve these medical opinions from 
several previous inadequate examinations.  

For these reasons, the Board finds that the evidence is at 
least in equipoise on the question of whether the Veteran's 
erectile dysfunction is related to his service-


connected prostatitis, including the TURP procedure that was 
performed because of the service-connected prostatitis.  
Accordingly, resolving reasonable doubt in the Veteran's 
favor, the Board concludes that special monthly compensation 
on account of loss of use of a creative organ is warranted. 


ORDER

Special monthly compensation for loss of use of a creative 
organ is allowed.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


